MEMORANDUM **
Ferial Karen Ardalan appeals pro se the district court’s judgment dismissing her action with prejudice. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Gregory v. Widnall, 153 F.3d 1071, 1074 (9th Cir.1998) (per curiam), we affirm.
The gravamen of Ardalan’s action is that she has learned that the defendants engaged in a pattern of fraudulent conduct designed to defeat her earlier employment discrimination action, Ardalan v. Caldera, No. CV-99-20465-JW (N.D.Cal.), aff'd, 24 Fed.Appx. 827 (9th Cir.2001) (“Ardalan /”). The district court properly dismissed Ardalan’s action on res judicata grounds because all of the claims alleged therein had either been fully and fairly litigated in her prior district court action, or could have been litigated in that action. See In re Imperial Corp. of Am., 92 F.3d 1503, 1506 (9th Cir.1996). In addition, Ardalan failed to demonstrate that the defendants fraudulently concealed any of the allegedly newly discovered evidence from her. See Costantini v. Trans World Airlines, 681 F.2d 1199, 1202-03 & n. 12 (9th Cir.1982). Finally, contrary to Ardalan’s contention, in dismissing Ardalan I, the district court considered the merits of that action, including her allegations of obstruction of justice by the defendants. See In re Imperial Corp., 92 F.3d at 1506.
*351The district court did not abuse its discretion in denying Ardalan leave to amend because amendment would be futile. See Ashelman v. Pope, 793 F.2d 1072, 1078 (9th Cir.1986) (en banc). Ardalan’s contention that the district court did not review her pleadings prior to dismissing her action is not supported by the record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.